Fourth Court of Appeals
                                     San Antonio, Texas
                                         November 17, 2016

                                        No. 04-16-00491-CV

                                      Sam LAJZEROWICZ,
                                           Appellant

                                                  v.

                                     Estelita LAJZEROWICZ,
                                               Appellee

                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2006-CI-16638
                         Honorable Stephani A. Walsh, Judge Presiding


                                           ORDER

         Appellant’s brief in this appeal was due November 10, 2016. Neither the brief nor a
motion for extension of time has been filed. We order appellant to file, by November 28, 2016,
the appellant’s brief and a written response reasonably explaining appellant’s failure to timely
file the brief. If appellant fails to file a brief and the written response by the date ordered, we will
dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a).



                                                        _________________________________
                                                        Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2016.



                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court